United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                                  November 5, 2004

                              _________________________                          Charles R. Fulbruge III
                                                                                         Clerk
                                    No. 04 - 30152
                                   SUMMARY CALENDAR
                              _________________________

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

       versus

WILBERT L. SHOEMAKER, also known as Chubby,

                                             Defendant-Appellant.

_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-30015-ALL
_________________________________________________________________

Before JONES, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:1

       Wilbert L. Shoemaker (“Shoemaker”) appeals his guilty-plea

conviction and 20-year sentence for conspiracy to possess with

the intent to distribute more than 50 grams of cocaine base and

less than 50 kilograms of marijuana.                     Shoemaker contends that the

district court committed plain error by accepting his plea

without determining that it was supported by a factual basis, as

required by FED. R. CRIM. P. 11(b)(3).                    Shoemaker maintains that

the stipulated factual basis statement does not establish the


       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
elements of the cocaine offense to which he pleaded guilty.

     When, as in this case, a defendant does not object to Rule

11 errors in the district court, this court reviews for plain

error only.   United States v. Vonn, 535 U.S. 55, 58-59 (2002).

Under plain error review, the defendant bears the burden to show

that the district court committed a clear and obvious error that

affects his substantial rights.        United States v. Marek, 238 F.3d
310, 315 (5th Cir. 2001)(en banc).       The defendant also “must show

a reasonable probability, that but for the error, he would not

have entered the plea.”     United States v. Dominguez Benitez, 124
S. Ct. 2333, 2340 (2004).    This analysis is conducted by

examining the entire record. Id.

     The record shows that the investigation surrounding the

offense at issue was initiated when law enforcement officers

received information that Shoemaker, a convicted cocaine

distributor, was selling cocaine base and marijuana.       Based on

this information, law enforcement officers arranged two

controlled marijuana buys from Shoemaker.       Following Shoemaker’s

arrest, a search of his residence revealed large quantities of

cocaine base and a set of digital scales.       At his Rule 11

hearing, the district court explained the elements of the cocaine

offense to Shoemaker, who acknowledged his understanding of them

and subsequently pleaded guilty.       In light of these facts,

Shoemaker has failed to establish that the district court


                                   2
committed plain error by accepting his guilty plea.

     Therefore, the judgment of the district court is AFFIRMED.




                                3